Citation Nr: 0008372	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-26 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the claim as not well grounded.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2000, a transcript 
of which is of record.

It is noted that the veteran had also perfected a timely 
substantive appeal on the issue of entitlement to a total 
temporary rating because of treatment for a service-connected 
condition requiring convalescence under 38 C.F.R. § 4.30.  
However, at his February 2000 hearing, and a statement dated 
in that same month, the veteran withdrew this issue from 
appeal.  38 C.F.R. § 20.204.  

The veteran also indicated at his personal hearing that he 
has a back disorder as a result of an in-service injury.  
Service connection was previously denied for a back disorder 
by a June 1982 rating decision.  The veteran was informed of 
this decision by correspondence dated in August 1982, and did 
not appeal.  Consequently, the veteran needs to submit new 
and material evidence in order to reopen this claim, or show 
that the June 1982 rating decision was the product of clear 
and unmistakable error.

As an additional matter, it is noted that the veteran 
submitted additional evidence following his hearing which was 
accompanied by a waiver of initial RO consideration in 
accordance with 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

No competent medical evidence is on file which relates the 
veteran's right shoulder disorder to his period of active 
duty, to include his report of shoulder pain therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's upper extremities were clinically 
evaluated as normal on his January 1962 enlistment 
examination, and on subsequent service examinations conducted 
in December 1964 and May 1965.  Further, at the time of these 
examinations, the veteran reported that he had never 
experienced a painful or "trick" shoulder or elbow.

The service medical records show that X-rays were conducted 
on the right shoulder in July 1962.  It was noted that the 
veteran was struck on the shoulder, and that he had weakness 
in the right upper extremity and was unable to lift his right 
arm.  The X-rays were negative for a fracture.  The veteran 
was treated in September 1962 after he fell from the running 
board of a truck.  He was found to have pain and swelling of 
the lateral malleolus; i.e. the ankle.  X-ray were 
subsequently taken of the left ankle which were negative for 
evidence of dislocation, and the X-ray was noted to be 
normal.  Diagnostic impression was of a pulled ligament.  In 
February 1963, he was treated for pain, swelling and 
stiffness in the right wrist, and occasional numbness in the 
lower right forearm.  It was noted that the veteran had been 
struck in the shoulder five months earlier.  However, it was 
stated that no other joints were involved.  Diagnostic 
impression was questionable arthritis of the right wrist.  In 
December 1963, the veteran was treated for back pain 
following a fall.  Additionally, it is noted that the veteran 
was also treated for complaints of back pain in April 1963, 
December 1963, March 1964, and April 1966.  The records also 
show treatment for left ankle problems in June 1963 and 
December 1963.  No chronic right shoulder disorder was 
diagnosed during the veteran's period of active duty.

On his December 1967 separation examination, the veteran's 
upper extremities were clinically evaluated as normal.  
However, at the time of this examination the veteran reported 
that he had experienced a painful or "trick" shoulder or 
elbow.  Nevertheless, it was stated that this was due to 
stiffness in the left shoulder.  (Emphasis added).

The veteran underwent a VA general medical examination and a 
neuropsychiatric examination in May 1981.  No pertinent 
findings were made regarding the veteran's right shoulder.  
However, it was noted that the veteran had a history of 
injury to his back while serving in "the Korean War" and 
after difficulties had subsided, he injured his back again 
while employed in November 1980.  The veteran had had back 
problems since this work-related injury, and had been on 
workers compensation since April 1981.

The veteran underwent another VA medical examination in 
December 1981 which focused on his complaints of back pain.  
Among other things, it was stated that the veteran injured 
his back and ankles in 1962 when he was thrown out of a 
helicopter.  He sustained a work-related injury in March 1980 
when he was hit by a heavy bale of material.  No pertinent 
findings were made regarding his right shoulder. 

Various VA medical records are on file which cover a period 
from October 1986 to February 1998.  These records first show 
treatment for right shoulder problems in March 1992.  At that 
time, the veteran complained of bilateral shoulder pain, with 
the right greater than the left.  It was also noted that the 
veteran had been experiencing this shoulder pain for the past 
year, but that it had recently increased.  X-rays taken that 
month revealed degenerative joint disease of both shoulders.  
He was treated on several subsequent occasions for right 
shoulder pain.  Records from December 1992 noted that the 
veteran reported trauma to his right shoulder in 1962, and 
that his first symptoms began about one and a half years 
prior to the current evaluation.  A March 1997 report of VA 
hospitalization shows that the veteran underwent a 
hemiarthroplasty on his right shoulder.  The surgery was 
uncomplicated, and the veteran was noted to do well post-
operatively.  Discharge diagnoses were degenerative joint 
disease of the right shoulder; and rotator cuff repair, 
massive, right shoulder.  Subsequent treatment records show 
follow-up evaluations for the veteran's right shoulder.

At his February 2000 personal hearing, the veteran testified 
that he had two right shoulder injuries during his period of 
active service.  The first occurred in September 1962, when 
he was working as an ambulance driver.  The veteran related 
that the incident occurred after a psychiatric patient was 
transferred to his ambulance from a helicopter.  During 
transportation, the door opened when they were making a turn, 
and he was injured when he fell off the running board of the 
truck.  The second injury occurred approximately five months 
later (in 1963) when he was struck by a vehicle.  The veteran 
indicated that he developed back, left ankle, and right 
shoulder problems as a result of these injuries.  He 
testified that he continued to experience right shoulder 
problems during his military service, and that he did seek 
medical treatment for these problems.  However, the veteran 
indicated that he only received conservative treatment for 
his right shoulder problems.  For example, he was given 
medication ("APCs"), hot packs, physical therapy, and light 
duty.  Moreover, he testified that he continued to experience 
right shoulder problems, including pain, after his discharge 
from service.  He testified that he did not undergo a 
physical in conjunction with his initial post-service 
employment as a truck driver.  The veteran indicated that he 
had received private medical treatment for his shoulder, but 
that he did not know where those records were.  He also 
testified that he first began to receive VA medical 
treatment, in general, at a New York VA facility in 1976.  
The veteran reported that he complained of his shoulder 
problems to this facility, among other things, but indicated 
that he had not received any treatment for his shoulder at 
that time.  He further testified that he had surgery on his 
right shoulder in 1996 or 1997, and that the VA physician who 
conducted this surgery related his ankle, back, and shoulder 
problems to the in-service injury.  The veteran also provided 
testimony regarding his current symptomatology, as well as 
the fact that he had been awarded workers compensation for 
his back disability.

Following the veteran's hearing, additional medical records 
were submitted from the University Medical Center, dated in 
February 1988, and which were prepared in conjunction with 
the veteran's workers compensation claim.  These records 
include a rheumatology consultation examination which noted, 
in part, that the veteran had progressive stiffness and 
constant pain of his entire back, shoulders, and legs.  On 
examination, he was found to have crepitus on abduction of 
both shoulders, among other things.  Nothing in these records 
related the veteran's shoulder problems to his period of 
active duty.

Also on file are various medical records concerning the 
veteran's service-connected left ankle disability, including 
several VA medical examination reports.  These records 
contain no pertinent findings regarding the veteran's right 
shoulder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As a preliminary matter, the Board notes that the 
veteran has been diagnosed with degenerative joint disease of 
the right shoulder.  While arthritis is a chronic disease 
entitled to presumptive service connection, no competent 
medical evidence is on file which shows that the veteran's 
degenerative joint disease of the right shoulder was present 
during service or to a compensable degree within the first 
post-service year.  Therefore, he is not entitled to a grant 
of service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  Nevertheless, he may still be entitled to a 
grant of service connection if all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d)

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a right shoulder 
disorder is not well grounded.

The service medical records, including the July 1962 X-ray 
report, shows that the veteran was treated during service 
after being struck in the right shoulder.  Also, the service 
medical records confirm that the veteran received medical 
treatment after he fell from the running board of a truck in 
September 1962.  However, the only injury noted at that time 
was to the left ankle.  Nevertheless, as a general rule, a 
veteran's account of what occurred during service is presumed 
credible for the purpose of determining whether his claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Accordingly, the 
veteran's account of right shoulder injury at the time he 
fell out of the ambulance, and his account of right shoulder 
pain during service, is presumed credible for the purpose of 
determining whether his claim is well grounded.  The Board 
also notes that the medical evidence, including the March 
1997 report of VA hospitalization, clearly shows that the 
veteran has a current right shoulder disorder.

The Board finds that competent medical nexus evidence is 
necessary in order to well ground the veteran's claim.  As 
indicated above, the veteran was not diagnosed with a chronic 
right shoulder disorder during his period of active duty.  
Even though the veteran has alleged continuity of 
symptomatology regarding his right shoulder problems, the 
United States Court of Appeals for Veterans Claims (Court) 
stated in Voerth v. West, 13 Vet. App. 117 (1999), that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Furthermore, in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), the Court held that even though a lay person is 
competent to testify to the pain he has experienced since his 
military service, he is not competent to testify to the fact 
that what he experienced in service and since service is the 
same condition.

No competent medical evidence is on file which relates the 
veteran's current right shoulder disorder to his period of 
active duty, to include his account of shoulder pain therein.  
The veteran testified at his personal hearing that the VA 
physician who conducted his March 1997 shoulder surgery 
related his ankle, back, and shoulder problems to his period 
of active duty.  However, a review of the VA medical records 
on file, which includes the March 1997 VA hospitalization 
report for the shoulder surgery and the follow-up treatment 
records, contains no such medical opinion.  Moreover, it has 
been held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  Accordingly, the Board finds that the claim is not 
well grounded.

The only evidence on file which relates the right shoulder 
disorder to military service consists of the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Although he testified that he had duty as an 
ambulance driver during his active service, he does not 
contend nor does the record show he has had any medical 
training.  His DD Forms 214 lists his military occupational 
specialties as that of a general supply specialist, and a 
helicopter repairman.  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  The Board notes that the 
veteran testified that he was treated at a VA medical 
facility in New York beginning in 1976, and that the record 
contains no VA medical records dated prior to 1981.  However, 
the veteran also indicated that while he complained of right 
shoulder problems, he received no treatment for these 
problems at that time.  Further, the Board notes that there 
are already medical records showing treatment for a right 
shoulder disorder.  The veteran's claim was denied as not 
well grounded because there was no competent medical nexus 
evidence, and the veteran did not indicate that any such 
evidence was available at the New York VA medical facility.  
Also, since these records reportedly began in 1976, they 
would not show that degenerative joint disease was present to 
a compensable degree within the first year after the 
veteran's 1968 discharge.  VA has no obligation to seek 
evidence which is plainly not relevant, or plainly cumulative 
of evidence already of record.  See Counts v. Brown, 6 Vet. 
App. 473 (1994).  Moreover, it is noted that the veteran 
indicated at his personal hearing that he had additional 
private medical treatment for his right shoulder, but that 
those records were unavailable.  VA has no obligation to seek 
evidence which the veteran acknowledges does not exist.  Id.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

